DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed 6/16/2022 are convincing, and the previous notice of non-responsive mailed 4/22/2022 is withdrawn and vacated.
Election/Restrictions
In light of the arguments made on 6/16/2022, the previous restriction requirement of 2/13/202 has been reconsidered and is hereby withdrawn.   As such, no claims are withdrawn and all claims currently presented will be examined.
Furthermore, in the response filed 11/30/2018, applicant argues that Species III (Figure 5) is not intended to an alternative to Figures 3 (Species I) and 4 (Species  II), and that elected Species V (Figure 2) is generic to Species I, II, and III.  Upon further consideration, and in light of applicant’s arguments, the previous restriction between Species I, Species II, and Species III in the restriction mailed 10/1/2018 is withdrawn. Furthermore, the previous restriction between Species VI and VII in the restriction mailed 10/1/2018 is withdrawn because both species include all of the features of Claim 1, which is indicated as being allowable.  No claims specific to withdrawn Species VII are present or were canceled. However, the restriction between Species IV and Species V is maintained because, as best understood, Figures 2 and 5 are intended to show alternatives for amplifier (112), and Figure 5 does not include all of the limitations now recited in the independent claims.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Potashnik and Grant Senger on 7/15/2022.
The application has been amended as follows: 
In Claim 1,
On line 20, change “voltage signal” to -- voltage signal, --.
In Claim 19,
On line 19, change “based on the digital control signal,” to -- based on the digital control signal, the digitally-controllable programmable gain amplifier further comprising a digitally controllable current divider, --.
On line 24, change “a digitally controllable current divider” to -- the digitally controllable current divider --.
Allowable Subject Matter
Claims 1, 3-6, 9, 10, 14-15, 17, 19, 28-30, 32, and 36 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1,
The primary reason for the allowance of claim 1 is the inclusion of the digitally-controllable programmable gain amplifier comprises an input stage formed by a first amplifier, an output stage formed by a second amplifier, and a digitally controllable current divider coupled to an output of the first amplifier and an input of the second amplifier and configured to pass through only a fraction of input current received from the output of the first amplifier and feed a remainder of the input current to ground, wherein the first amplifier is configured to receive the digital control signal, amplify the analog sensor signal based on the digital control signal, and output the amplified analog sensor signal to the digitally controllable current divider, and wherein the second amplifier is configured to receive the digital control signal, amplify a current divider signal from the digitally controllable current divider based on the digital control signal, and output the amplified output analog sensor signal. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 19,
The primary reason for the allowance of claim 19 is the inclusion of the digitally-controllable programmable gain amplifier further comprises a digitally controllable current divider, wherein amplifying and outputting the analog sensor signal at an output of the analog main signal path based on the gain comprises providing the analog sensor signal from the sensor to the first amplifier, amplifying the analog sensor signal at the first amplifier based on the first gain, providing an amplified analog sensor signal from the first amplifier to the digitally controllable current divider, adjusting a current of the amplified analog sensor signal at the digitally controllable current divider based on the digital control signal, providing a current divided signal from the digitally controllable current divider to the second amplifier, amplifying the current divided signal at the second amplifier based on the second gain, and providing the output analog sensor signal at the output of the analog main signal path.. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
As to Claim 28,
The primary reason for the allowance of claim 28 is the inclusion of the amplifier comprising: a first chopping switch having an input coupled to an output of the sensor, a transconductance amplifier having an input coupled to an output of the first chopping switch, the transconductance amplifier including a digitally- controllable sense resistor for adjusting a gain of the transconductance amplifier, a second chopping switch having an input coupled to an output of the transconductance amplifier, a digitally-controllable current divider having an input coupled to an output of the second chopping switch, and an operational amplifier having an input coupled to an output of the digitally-controllable current divider, the operational amplifier including a digitally- controllable feedback resistor for adjusting a gain of the operational amplifier, the digitally controllable feedback resistor having a first resistor terminal coupled to an output of the operational amplifier and having a second resistor terminal coupled to the input of the operational amplifier; and a digital control circuit coupled to the transconductance amplifier, the digitally- controllable current divider, and the operational amplifier, the digital control circuit configured to determine a digital control signal and to provide the digital control signal to the amplifier. It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858